Citation Nr: 0842968	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  96-05 339	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

2. Entitlement to a rating in excess of 10 percent for left 
knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1978 to April 1981, from January 1984 to June 1984, and 
from May 1986 to September 1994.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2004 rating decision of the Philadelphia RO.  In May 
2006, a hearing was held before a DRO at the RO.  In May 
2007, a Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are of record.  In August 2007 
these matters were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's August 2007 remand asked the RO to obtain 
treatment records from Dr. A. T. B. from Hahneman University 
Hospital as the veteran had been receiving continuing 
treatment from this physician for his bilateral knee 
condition.  The most recent treatment records from Dr. 
A. T. B. that have been associated with the claims file are 
from June 2005.  In March 2008, the veteran submitted VA Form 
21-4142, Authorization and Consent to Release Information, 
for Dr. A. T. B. along with copies of 2004 treatment records 
that were duplicates of records previously associated with 
the claims file.  The record does not reflect that the RO 
ever used this authorization to request further treatment 
records from Dr. A. T. B.  It is also notable that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability is manifested 
by symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Since staged ratings may 
be applicable, these treatment records are pertinent to 
determining the severity of the veteran's bilateral knee 
condition throughout the appeal period.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As the RO has not complied with 
the August 2007 remand instructions, a further remand is 
necessary to secure these pertinent treatment records.  

The Board also notes that its August 2007 remand requested 
that a VA examination by an orthopedic specialist be 
completed to assess the severity of the veteran's bilateral 
knee condition.  A VA examination was completed in May 2008; 
however, it appears the physician who conducted the 
examination was a general internal medicine practitioner, 
rather than an orthopedic specialist.  A review of the 
examination report shows that the examiner responded to the 
questions asked by the Board about instability, locking, and 
the functional limitations caused by the veteran's bilateral 
knee disability.  There are no particular findings (or 
absence of findings) that were insufficient to suggest that 
the examination was inadequate or that the examiner was not 
qualified to complete the requested testing.  Hence, the 
Board finds that the May 2008 VA examination substantially 
complied with the August 2007 remand instructions and it is 
unnecessary to request another examination on remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that 
remand was not required under Stegall where there was 
substantial compliance with the Board's remand instructions), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Notably, if 
the private records discussed above suggest that another 
examination is necessary, then such an examination should be 
requested.

During the pendency of this appeal, the Court outlined the 
notice that is necessary in a claim for an increased rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  The veteran has not received notice that 
complies with these requirements.  Hence, this notice 
deficiency should be cured on remand.
Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran with 
the specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.	The RO should (after obtaining the 
necessary release from the veteran as the 
March 2008 release has expired) secure for 
association with the claims file copies of 
complete records of treatment for 
bilateral knee disability the veteran has 
received from Dr. A. T. B. of Hahneman 
University since June 2005.  If such 
records are unavailable, an explanation 
should be incorporated in the claims file.

3.	The RO should undertake any other 
development suggested by the development 
ordered above, to include arranging for an 
orthopedic examination, if deemed 
necessary.

4.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

